Exhibit 10(h)(x)

 

 

2002
IDACORP Energy L.P. ("Company")
Incentive Plan
 

 

PLAN PURPOSE



The purpose of the Incentive Plan (Plan) is to:



Increase the value generated by its employees.



Provide a vehicle to hire and retain the best people.



Provide competitive levels of compensation based on performance, rather than
seniority or entitlement.



Promote and reward teamwork and business referrals.



Provide the opportunity of reward directly tied to contributions toward
sustainable profitability of the Company



EFFECTIVE DATE



The Plan will be effective January 1, 2002 through December 31, 2002. The Plan
will be reviewed annually by the General Partner and may be amended or
discontinued at any time.  The Plan supersedes and replaces all prior incentive
plans or arrangements covering participants in this Plan.



PLAN ADMINISTRATION



The Plan will be administered by the President of IDACORP Energy. The Plan
Administrator has the right to interpret or apply provisions of the plan.  The
Plan Administrator reserves the right to change or amend the Plan in part or as
a whole at any time and has the right to adjust any payment resulting from
extraordinary circumstances not contemplated in the intent of the Plan.



ELIGIBILITY



Eligibility is at the discretion of the Plan Administrator. Eligible
participants of the Plan will be notified at the beginning of each year, or as
appropriate throughout the year for new Plan participants.  Participants not
receiving an acceptable performance rating may be excluded from the Plan for any
designated period at the discretion of the Plan Administrator and immediate
supervisor.



 

 

 

 

 

 

 

 

 

 

INCENTIVE POOL CALCULATION



The incentive pool will equal:



Fifteen percent of Earnings Before Taxes, and Incentive Payments exclusive of
the earnings contribution of the Southwest Gas Group. The Southwest Gas Group
incentive pool will equal fifteen percent of the Earnings Before Taxes, and
Incentive Payments contribution by that Group.   As the company invests in
assets, future pool percentages may be adjusted to stay in keeping with industry
averages.



The following will be used as a guide to the order of allocation of the pool to
Non-Commercial, Executive, Commercial Groups and non-plan participants.  Final
allocation will be at the discretion of the Plan Administrator.



1.      Non-commercial pool = 7 percent of the incentive pool.



2.      Commercial & Executive pool = The remaining 93 percent of the pool will
be allocated between the Executive Pool and the Commercial Pool at the
discretion of the Plan Administrator.



3.      Allocations may be made out of the pool prior to distribution between
the groups to non-plan participants at the discretion of the Plan Administrator.



Definitions Used in Incentive Calculation:



Commercial Pool:  Commodity Services Group
Executive Pool:  The President and all Officers of the Company reporting
directly to the President
Non-Commercial Pool:  Employees of the Marketing Communications, Legal,Finance,
Risk Management, Energy Services & Administration Groups not covered in the
Commercial or Executive Pools.
Southwest Gas Group: The entire gas trading group located in Houston, Texas



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIVIDUAL DISTRIBUTION



Individual payouts will be based upon:



Individual performance measured against pre-established competencies and
performance goals and,



Relative ranking within the respective pools as described in the following
section.



Distribution Based Upon Ranking



Incentive funds will be individually allocated taking into account the following
preferred relative ranking distribution of employees' performance within each
group. While the groups may not adhere exactly to the preferred distribution,
they will exercise informed discretion in the individual categories and meet a
distribution that reflects their groups' overall effectiveness and need for
improvement:



5%

Superior

30%

Excellent

30%

Strong

25%

Satisfactory

10%

Need Improvement (refers to normal learning curve progress,

 

NOT performance problems)

 

INCENTIVE PAYMENTS



Incentive awards will be paid on the second pay period in February following the
end of the plan year.



No incentive will be paid to a participant who terminates employment with the
Company prior to December 31, 2002, other than those retire from the Company,
die, or become disabled during the Plan year.  In the event of retirement under
the stated conditions, death, or disability, incentive payment will be pro-rated
based upon months actually worked during the Plan year as interpreted by the
Plan Administrator. Incentive payments for employees who become eligible during
the Plan year will be pro-rated based upon months actually worked during the
Plan year as interpreted by the Plan Administrator.



Incentive compensation will be subject to the same withholding taxes as regular
pay.  Incentive compensation will not be considered in the calculation of
benefits, with the exception of the Idaho Power Company Retirement Plan, and the
Idaho Power Company Employee Savings Plan up to the limits prescribed by law.



 

 

 

 

 

 

 

 

 

 

 

INCENTIVE DISTRIBUTION OUTSIDE IDACORP ENERGY L.P.



The Plan Administrator has the authority to pay discretionary bonuses to those
not employed within IDACORP Energy L.P., but who are deemed by the Plan
Administrator to have made a significant contribution to the financial success
of the company.  Funding for these bonuses will also be from the pool as
described above and deducted from the pool prior to calculating the allocation
between Commercial, Executive and Non-Commercial Pools.

 

PLAN IS NOT A CONTRACT



No portion of the Plan is to be construed as a contract for compensation
purposes or for continued employment with Company or its subsidiaries.

